WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   January 22, 2021




In the Court of Appeals of Georgia
 A18A0820. FRETT v. STATE FARM EMPLOYEE WORKERS’
     COMPENSATION et al.

      BROWN, Judge.

      In Frett v. State Farm Employee Workers’ Compensation, 348 Ga. App. 30

(821 SE2d 132) (2018) (“Frett I”), this Court affirmed the superior court’s order

upholding the decision of the State Board of Workers’ Compensation to deny

Rochelle Frett’s claim for benefits under the Workers’ Compensation Act, OCGA §

34-9-1 et seq. Id. at 36. In Frett v. State Farm Employee Workers’ Compensation, 309

Ga. 44 (844 SE2d 749) (2020) (“Frett II”), the Supreme Court reversed our decision,

overruling Ocean Acc. & Guar. Corp. v. Farr, 180 Ga. 266 (178 SE 728) (1935), and

concluding that “Frett’s injury occurred ‘in the course of’ her employment and arose

‘out of’ her employment under the Act.” 309 Ga. at 62 (3) (c). We now vacate our
earlier opinion and adopt as our own the Supreme Court’s opinion in Frett II.

Accordingly, the decision of the superior court is reversed.

      Judgment reversed. McFadden, C. J., Barnes, P. J., Miller, P. J., Doyle, P. J.,

Dillard, P. J., Rickman, P. J., Reese, P. J., Mercier, Markle, Hodges, Pipkin, Colvin,

JJ., and Senior Appellate Judge Herbert E. Phipps, concur. Gobeil, J., disqualified.




                                          2